An unpublis ‘ d order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREME COURT OF THE STATE OF NEVADA

MEL W. SCHENKER, No. 66913

Appellant,
vs.

ROBERT LEGRAND,

   

Rea andent.

     

ORDER DISMISSING APPEML
Pursuant t0 the stipulatinn 6f " the parties, ancl Acause
appearing, this appeal is dismissed. The parties shall bear their awn casts
and attorney fees. NBA? 4203).
It is an ORDERED.1

 

CLERK OF THE SUPREME COURT

TRACIE K. IND ,AT
BY:

cc: Han. Richard Wagner, District Judge
Karl William Schenker
Attarney General/Carson City
Pershing Caunty Clerk

 

 

1A11 pending matinns are denied as moot.

 

SUPREME COURT
OF
NEVADR

CLERK‘E ORDER